March 2, 2016Securities and Exchange CommissionOffice of Filings and Information Servicestreet, NEWashington, DC 20549RE:Dreyfus Premier Investment Funds, Inc.-Dreyfus Diversified International Fund-Dreyfus Global Infrastructure Fund-Dreyfus Global Real Estate Securities Fund1933 Act File No.: 33-442541940 Act File No.: 811-6490CIK No.: 0000881773Ladies and Gentlemen:Pursuant to Rule 497(j) under the Securities Act of 1933, this is to certify that the form of the above-referenced prospectuses that would have been filed under paragraph (b) or (c) of this section does not differ from that contained in the most recent amendment, Post-Effective Amendment No. 92 to the Registration Statement, electronically filed with the Securities and Exchange Commission on February 26, 2016.Please address any comments or questions to my attention at 212-922-7192.Sincerely,/s/ Talia DelgadoTalia DelgadoSenior Paralegal
